DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Toto (JP2003-288912 as cited within the IDS).
As to claim 1, Toto discloses an electrochemical cell ([0001], solid oxide fuel cell, discussed throughout) comprising:
a solid electrolyte layer containing ZrO2 containing a first rare earth element ([0011] discusses the structure, figure 2 #2, [0012] discusses the material, [0033] gives an example of the material and ratio; this is also discussed throughout);
a cathode disposed on one side of the solid electrolyte layer (figure 2 #1, [0011] discusses the structure,[0016] and [0031]-[0032] discusses the method of making the air electrode; also discussed throughout); and
an anode disposed on the other side of the solid electrolyte layer and containing CeO2 containing a second rare earth element and Ni or an Ni-containing alloy (figure 2 #3, [0011] discuss the structure, [0014] discuss the ceria and second rare earth element, [0020] discuss all the required components, [0037] gives an example of all the required components within a specific example; this is also discussed throughout), the electrochemical cell being characterized by further comprising:
an intermediate layer disposed between the solid electrolyte layer and the anode and containing a solid solution containing Zr, Ce, the first rare earth element, and the second rare earth element (figure 2 #8, [0011] also discuss the structure; [0026] discuss the mixing of the components of the fuel electrode and the electrolyte, [0037] gives a specific example; this is also discussed throughout),
wherein, in the intermediate layer, the amount of Ce is 12.5 at % or more relative to the total amount of Zr, Ce, the first rare earth element, and the second rare earth element ([0033] and [0037] example 3 is going to be referenced for the percentages and discloses the required components Ce is 17.78 at %; Sm is 8.89 at %, Zr is 60 at % and Y is 13.33 at % relative to one another; NOTE examples 4-8 i.e. [0038]-[0042] could also be used and [0028] discuss the ratio as being a result effective variable, which is not need given the examples; this is also discussed throughout). 
As to claim 2, Toto discloses wherein, in the intermediate layer, the total amount of Zr and Ce is 30 at % or more relative to the total amount of Zr, Ce, the first rare earth element, and the second rare earth element ([0033] and [0037] example 3 is going to be referenced for the percentages and discloses the required components Ce is 17.78 at %; Sm is 8.89 at %, Zr is 60 at % and Y is 13.33 at % relative to one another; NOTE examples 4-8 i.e. [0038]-[0042] could also be used and [0028] discuss the ratio as being a result effective variable, which is not need given the examples; this is also discussed throughout). 
As to claim 3, Toto discloses wherein, in the intermediate layer, the amount of Ce is 70 at % or less relative to the total amount of Zr, Ce, the first rare earth element, and the second rare earth element ([0033] and [0037] example 3 is going to be referenced for the percentages and discloses the required components Ce is 17.78 at %; Sm is 8.89 at %, Zr is 60 at % and Y is 13.33 at % relative to one another; NOTE examples 4-8 i.e. [0038]-[0042] could also be used and [0028] discuss the ratio as being a result effective variable, which is not need given the examples; this is also discussed throughout). 
As to claim 4, Toto discloses wherein, in the intermediate layer, the amount of Zr is 10 at % to 70 at % relative to the total amount of Zr, Ce, the first rare earth element, and the second rare earth element ([0033] and [0037] example 3 is going to be referenced for the percentages and discloses the required components Ce is 17.78 at %; Sm is 8.89 at %, Zr is 60 at % and Y is 13.33 at % relative to one another; NOTE examples 4-8 i.e. [0038]-[0042] could also be used and [0028] discuss the ratio as being a result effective variable, which is not need given the examples; this is also discussed throughout). 
As to claim 5, Toto discloses wherein, the intermediate layer has a thickness of 10 μm or less ([0015], discussed throughout). 
As to claim 6, Toto discloses wherein, in the intermediate layer, the total amount of Zr and Ce is 90 at % or less relative to the total amount of Zr, Ce, the first rare earth element, and the second rare earth element ([0033] and [0037] example 3 is going to be referenced for the percentages and discloses the required components Ce is 17.78 at %; Sm is 8.89 at %, Zr is 60 at % and Y is 13.33 at % relative to one another; NOTE examples 4-8 i.e. [0038]-[0042] could also be used and [0028] discuss the ratio as being a result effective variable, which is not need given the examples; this is also discussed throughout).  
As to claim 7, Toto discloses wherein, the electrochemical cell is a cell for a solid oxide fuel cell or a cell for a solid oxide electrolysis cell ([0001], discussed throughout).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Toto (JP2003-288912 as cited within the IDS) as applied to claim 1 above, and further in view of Matsuno (US 2016/0164108).
As to claim 8, Toto is silent to an electrochemical stack comprising a plurality of electrochemical cells, the electrochemical stack being characterized in that: at least one of the electrochemical cells is an electrochemical cell as recited in claim 1. Matsuno discloses a solid oxide fuel cell and a fuel cell stack using the solid oxide fuel cell ([0012]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the fuel cell from Toto within a fuel cell stack as disclosed within Matsuno as a mere combing prior art elements according to known methods to yield predictable results or a mere use of a known technique to a known device (see MPEP 2143). 
As to claim 9, modified Toto discloses wherein, the electrochemical stack is a solid oxide fuel cell stack or a solid oxide electrolysis cell stack ([0001] and discussed throughout Toto).   
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724